Citation Nr: 1821824	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a liver disability, to include stage IV liver disease, nonalcoholic steatohepatitis (NASH), and to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1968 to October 1976, and from October 1982 to July 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim has been characterized broadly to include any liver disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

A Board hearing was scheduled for April 24, 2017.  The Veteran did not appear and has not requested a rescheduled hearing.  The Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2017).

The Board previously remanded this matter in June 2017.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a liver disability on the basis of herbicide exposure in service.  See Veteran's claim of January 2010; VA Form 9 of September 2011.  The Veteran has cirrhosis of the liver due to nonalcoholic steatohepatitis (NASH).  See October 2011 letter of Dr. G. E.; October 2017 VA examination report.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  When further evidence, clarification of the evidence, or other action is essential for a proper appellate decision, it is incumbent upon the Board to remand a case and specify the action to be taken.  See 38 C.F.R. § 19.9(a) (2017).  The Board finds the October 2017 VA examination report to be inadequate for the reasons stated below.  Accordingly, the case will be remanded for an additional medical opinion as to the nature and etiology of the Veteran's liver disability.

The Veteran underwent a VA examination in October 2017.  Although the Board's remand requested that the examiner review the several internet articles submitted by the Veteran (relating to the impact of dioxins on the liver), the examination report discusses only one article.  The report makes no mention of a record document indicating that the liver is a "target organ" of dioxin.  See September 2011 filing of Occupational Chemical Database excerpt of the Occupational Safety and Health Administration (OSHA) and Environmental Protection Agency (EPA).

An examination report must be read as a whole and need not explicitly lay out an examiner's journey from the facts to a conclusion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  Here, however, the examiner failed to show that consideration was given to several medical articles submitted by the Veteran (some of which include journal citations) and any assertions in those articles that are favorable to the Veteran's claim.  This is highlighted by the fact that a space on the examination form that is provided for the examiner to explain any conflicting medical evidence was left completely blank.

In addition, the examination report confusingly confounds herbicide "exposures" and "effects" and, while apparently finding significance in long-term versus short-term exposures or effects, fails to place the Veteran in either category.  The report also implies that, based on one of the Veteran's medical articles, liver injury from herbicides would be indicated if the Veteran had a rash, but at the same time acknowledges that the article correlates abnormal liver functions with herbicide exposure "in both rash reported and non-rash reported" (emphasis added).

The rationale provided for the opinion is also inadequate.  While the examiner stated that she was "not able to establish a connection between the claimant's NASH and his exposure to herbicides in Vietnam," the Board 's remand had asked the examiner to apply the less stringent standard of whether the claimed condition was as likely as not incurred in service (emphasis added).  It is also possible that an incorrect, beyond a reasonable doubt standard was applied, as indicated by the examiner's ambiguous statement, "In my opinion veteran's NASH was not incurred in the service or aggravated beyond a reasonable doubt."

There is also a problem with the examiner's opinion as to aggravation.  The Board's remand asked for the examiner's opinion as to the likelihood that the Veteran's herbicide exposure aggravated his liver disease.  The finding of the examiner, however, was that the Veteran's "condition" has not aggravated the "condition."  Thus, it is not clear whether the examiner considered possible aggravation by a service-connected "condition," as opposed to aggravation by herbicide exposure.  The rationale provided for the aggravation opinion is also inadequate in that no explanation is given.  The examiner's rationale merely lists certain record documents that were reviewed.  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, a medical opinion is needed as to the liver cancer diagnosis of record.  A VA treatment record of July 2012 references the Veteran's "end stage liver cancer."  The October 2017 VA examination report acknowledges a liver cancer diagnosis of record but does not address its etiology.

In sum, clarification of the evidence is essential in this case for an appellate decision.  The Board will order an additional examination report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain, and associate with the record, any outstanding relevant private or VA treatment records relating to the Veteran's liver disability.  All efforts to obtain such records should be documented in the record.

2. Refer the Veteran's claims file to a qualified clinician for a medical opinion.  The Veteran's claims file must be made available for review.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing clinician.

The reviewing clinician must identify all liver disabilities present during the appeal period.  For each identified liver disability, the reviewing clinician should offer an opinion as to whether it is at least as likely as not (that is, a probability of at least 50 percent) that the identified liver disability is caused or aggravated by the Veteran's service, to include (but not limited to) his conceded in-service herbicide exposure.

The fact that VA has not established an evidentiary presumption with respect to stage IV liver disease nonalcoholic steatohepatitis and herbicide exposure is not dispositive.  Consideration must still be given to any evidence of a relationship between the Veteran's liver disability and his herbicide exposure.

While review of the entire record is required, the examiner's discussion should include consideration of whether the Veteran has been diagnosed with liver cancer, as noted in the VA examination report of October 2017, and whether the several medical articles submitted by the Veteran (and the references cited therein) tend to support a relationship between the Veteran's liver disability and his herbicide exposure during service.  The examiner should discuss the OSHA/EPA Occupational Chemical Database excerpt, filed by the Veteran in September 2011, that refers to the liver as a "target organ" of dioxin.

The examiner must offer a rationale for any opinions expressed.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing the above development and any other development deemed warranted, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


